DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This Office Action is in response to applicant’s communication filed 11 October 2022, in response to the Office Action mailed 11 July 2022.  The applicant’s remarks and any amendments to the claims or specification have been considered, with the results that follow.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2022 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenbluth (US 5,134,685), in view of Chilimbi (US 2015/0324690), and further in view of Yayla (US 5,343,555).

As per claim 1, Rosenbluth teaches an optimization system comprising: an optimization apparatus, the optimization apparatus is configured to repeat an update process including a first process, a second process, and a third process [using one or more processors as each node (col. 6, lines 1-16, etc.) the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as the change from an input from another nonmonotonic neuron (col. 4, line 32 to col. 5, line 65; etc.), the continuous range of states which the network assumes in finding a solution, can be seen as the network searching (stochastically) through multiple discrete states, simultaneously to find changes that reduce the global energy of the network (col. 1, line 30 to col. 2, line 8), and where the annealing process is an enhanced version of known techniques of local optimization or iterative improvement in which an initial solution is repeatedly improved while making small local alterations until no alteration yields a better solution (col. 3, line 67 to col. 4, line 31; etc.)], the optimization apparatus calculates, in the first process, a first change portion of an energy change caused by a change in a value of a first neuron that belongs to a neuron group selected from all neurons corresponding to all state variables of an evaluation function indicative of an energy [the contribution of the state of a single neuron to the global energy can be determined locally, based on the energy function (col. 1, lines 30-58; etc.) where the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as the change from an input from another nonmonotonic neuron (col. 4, line 32 to col. 5, line 65; etc.)], the first change portion is caused by an influence of another neuron that belongs to the neuron group [the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as the change from an input from another nonmonotonic neuron (col. 4, line 32 to col. 5, line 65; etc.)], the optimization apparatus determines, in the second process, by stochastic search whether to allow an update of the value of the first neuron, based on a sum of the first change portion which is calculated by the optimization apparatus and second change portion of the energy change [the continuous range of states which the network assumes in finding a solution, can be seen as the network searching (stochastically) through multiple discrete states, simultaneously to find changes that reduce the global energy of the network (col. 1, line 30 to col. 2, line 8) utilizing a continuous search space (col. 9, lines 22-40; etc.); where a determination is made as to whether a new value for the neuron should be computed (col. 7, lines 11-37; etc.)], the second change portion is caused by an influence of a second neuron that is included in all the neurons but does not belong to the neuron group [the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as from an input from another nonmonotonic neuron (col. 4, line 32 to col. 5, line 65; etc.)] and the optimization apparatus updates or maintains, in the third process, the value of the first neuron according to a result of determining whether to allow the update [the annealing process is an enhanced version of known techniques of local optimization or iterative improvement in which an initial solution is repeatedly improved while making small local alterations until no alteration yields a better solution (col. 3, line 67 to col. 4, line 31; etc.)]; the apparatus is configured to calculate an initial value of the sum and the second change portion [the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as from an input from another nonmonotonic neuron (col. 4, line 32 to col. 5, line 65; etc.)]; and configured to select the neuron group from all the neurons [the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as the change from an input from another nonmonotonic neuron (col. 4, line 32 to col. 5, line 65; etc.)], transmit first data for calculating the second change portion and the initial value, receive the initial value and second data which includes a first weighting coefficient group whose values are set so that the first neuron is coupled to all other neurons of the neuron group, and receive a value of the neuron group [the contribution of the state of a single neuron to the global energy can be determined locally, based on the energy function, the connection weights between the neurons and the potential functions of the neurons can be designed so that the state of each neuron will only change in a manner which reduces the global energy of the network (col. 1, lines 30-58; etc.) where the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as the change from an input from another nonmonotonic neuron (col. 4, line 32 to col. 5, line 65; etc.) including initializing the network values and beginning the update/search process (col. 6, lines 17 to col. 7, line 10; etc.); which includes the initial data, the data for calculating the change portion, and the weighting that couples the neurons], and calculates the first change portion by accumulating a product of a value of a neuron included in the all other neurons and a weighting coefficient between the neuron and the first neuron and calculates the sum by adding the first change portion to the initial value, the weighting coefficient being included in the first weighting coefficient group [a weighted sum of inputs is calculated and used as an input to the neuron potential/transfer function to produce an output (col. 3, lines 36-66) where the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as the change from an input from another nonmonotonic neuron (col. 4, line 32 to col. 5, line 65; etc.)].
While Rosenbluth teaches various methods/processes used for optimizing a neural network it does not explicitly teach the implementation or elements used for implementing the processes, and thus does not teach an arithmetic processing apparatus for calculating the change portion; a control apparatus transmitting to the arithmetic processing apparatus the data for calculation, and transmitting to the optimization apparatus the values for calculating changes; or that the optimization apparatus includes a memory and a plurality of integrators, the memory stores the initial value including the second change portion, and a first integrator among the plurality of integrators calculates the first change portion.  Furthermore, while Rosenbluth teaches that various nodes may be implemented in separate processors or electrical circuit elements (see, e.g., Rosenbluth: col. 5, line 66 to col. 6, line 16) it does not explicitly teach the optimization system further includes a plurality of optimization apparatuses including the apparatus; and the plurality of optimization apparatuses perform the update process for different neuron groups.
Chilimbi teaches an optimization apparatus to calculate changes for neurons [a number of model training machines for training and optimizing neural networks (abstract; paras. 0009-10, 0038, 0052, etc.)], an arithmetic processing apparatus to calculate change portions for neurons [a parameter server provides updates to the weights of a network (paras. 0078-79, etc.)], and a control apparatus transmitting to the arithmetic processing apparatus the data for calculation, and transmitting to the optimization apparatus the values for calculating changes [network controllers control transfer and routing of the training and update data between the devices performing training and optimization updates (abstract; paras. 0047, 0065, 0070; etc.)], where the optimization system further includes a plurality of optimization apparatuses including the apparatus; and the plurality of optimization apparatuses perform the update process for different neuron groups [individual model modules may be used to optimize each group of neurons in the network (paras. 0010, 0021, etc.); using the apparatus of Rosenbluth, above]; the optimization apparatus includes a memory, the memory stores the initial value including the second change portion [the parameter and weight value changes are computed locally and stored in a buffer (memory) then periodically sent to the global server (paras. 0064-65, etc.)].
Rosenbluth and Chilimbi are analogous art, as they are within the same field of endeavor, namely neural network optimization.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to implement optimizations using multiple model training machines and distributed processors/memory with controlled data transfer, as taught by Chilimbi, for implementing the optimizations in the system taught by Rosenbluth.
Chilimbi provides motivation as [providing distributed training allows larger models and training sets to be used while optimizing neural networks to improve efficiency and allow for greater scaling (paras. 0006-9, 0026-27, etc.)].
Yayla teaches the optimization apparatus includes a plurality of integrators, and a first integrator among the plurality of integrators calculates the first change portion [each neuron implementation may include a summing integrator to sum the inputs of the neuron (col. 14, line 63 to col. 15, line 55) for the neurons in the optimization apparatus of Rosenbluth/Chilimbi].
Rosenbluth/Chilimbi and Yayla are analogous art, as they are within the same field of endeavor, namely optimizing neural networks.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize integrators for summing the input values for neurons, as taught by Yayla, in the optimization apparatus neurons summing input values in the system taught by Rosenbluth/Chilimbi.
Yayla provides motivation as [the integrator reduces the number of stages required and allows adjusting the integration period depending on desired output precision (col. 14, line 63 to col. 15, line 55; etc.)].

As per claim 2, Rosenbluth/Chilimbi/Yayla teaches wherein the first data includes a second weighting coefficient group whose values are set so that the first neuron is coupled to some of all the neurons, the some of all the neurons including the second neuron [the contribution of the state of a single neuron to the global energy can be determined locally, based on the energy function, the connection weights between the neurons and the potential functions of the neurons can be designed so that the state of each neuron will only change in a manner which reduces the global energy of the network (Rosenbluth: col. 1, lines 30-58; etc.) where the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as the change from an input from another nonmonotonic neuron (Rosenbluth: col. 4, line 32 to col. 5, line 65; etc.) as part of a Hopfield network (Rosenbluth: col. 5, lines 1-65; etc.)].

As per claim 3, Rosenbluth/Chilimbi/Yayla teaches wherein the control apparatus transmits, upon selection of a first neuron group, the sum updated based on a value of a previously selected second neuron group received from a first optimization apparatus that has performed the update process for the second neuron group to a second optimization apparatus that performs the update process for the first neuron group [network controllers control transfer and routing of the training and update data between the devices performing training and optimization updates (Chilimbi: abstract; paras. 0047, 0065, 0070; etc.)].

As per claim 4, Rosenbluth/Chilimbi/Yayla teaches wherein the control apparatus transmits the second weighting coefficient group to the optimization apparatus, detects an updated neuron by the value of the neuron group received from the optimization apparatus, and transmits information regarding the updated neuron to the optimization apparatus [the contribution of the state of a single neuron to the global energy can be determined locally, based on the energy function, the connection weights between the neurons and the potential functions of the neurons can be designed so that the state of each neuron will only change in a manner which reduces the global energy of the network (Rosenbluth: col. 1, lines 30-58; etc.)]; and the optimization apparatus updates the sum, based on the second weighting coefficient group and the information received [the contribution of the state of a single neuron to the global energy can be determined locally, based on the energy function, the connection weights between the neurons and the potential functions of the neurons can be designed so that the state of each neuron will only change in a manner which reduces the global energy of the network (Rosenbluth: col. 1, lines 30-58; etc.)].

As per claim 5, Rosenbluth/Chilimbi/Yayla teaches wherein the control apparatus transmits the second weighting coefficient group to the plurality of optimization apparatuses, detects an updated neuron by the value of the neuron group received from a first optimization apparatus that has performed the update process for the neuron group, and transmits information regarding the updated neuron to a second optimization apparatus different from the first optimization apparatus among the plurality of optimization apparatuses [the contribution of the state of a single neuron to the global energy can be determined locally, based on the energy function, the connection weights between the neurons and the potential functions of the neurons can be designed so that the state of each neuron will only change in a manner which reduces the global energy of the network (Rosenbluth: col. 1, lines 30-58; etc.) where network controllers control transfer and routing of the training and update data between the devices performing training and optimization updates (Chilimbi: abstract; paras. 0047, 0065, 0070; etc.)]; and the second optimization apparatus updates the sum, based on the second weighting coefficient group and the information received [the contribution of the state of a single neuron to the global energy can be determined locally, based on the energy function, the connection weights between the neurons and the potential functions of the neurons can be designed so that the state of each neuron will only change in a manner which reduces the global energy of the network (Rosenbluth: col. 1, lines 30-58; etc.)].

As per claim 6, Rosenbluth/Chilimbi/Yayla teaches an optimization apparatus comprising: a storage section configured to store data for calculating a first change portion of an energy change caused by a change in a value of a first  neuron that belongs to a neuron group selected from all neurons corresponding to all state variables of an evaluation function indicative of an energy [the contribution of the state of a single neuron to the global energy can be determined locally, based on the energy function (Rosenbluth: col. 1, lines 30-58; etc.) where the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as the change from an input from another nonmonotonic neuron (Rosenbluth: col. 4, line 32 to col. 5, line 65; etc.)], the first change portion being caused by an influence of another neuron that belongs to the neuron group, and an initial value of a sum of the first change portion and a second change portion of the energy change, the second change portion being caused by an influence of a second neuron that is included in all the neurons but does not belong to the neuron group and being calculated by an arithmetic processing apparatus [the contribution of the state of a single neuron to the global energy can be determined locally, based on the energy function (Rosenbluth: col. 1, lines 30-58; etc.) where the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as the change from an input from another nonmonotonic neuron (Rosenbluth: col. 4, line 32 to col. 5, line 65; etc.) where the contribution of the state of a single neuron to the global energy can be determined locally, based on the energy function, the connection weights between the neurons and the potential functions of the neurons can be designed so that the state of each neuron will only change in a manner which reduces the global energy of the network (Rosenbluth: col. 1, lines 30-58; etc.) where a parameter server provides updates to the weights of a network (Chilimbi: paras. 0078-79, etc.)] the data including a first weighting coefficient group whose values are set so that the first neuron is coupled to all other neurons of the neuron group [the contribution of the state of a single neuron to the global energy can be determined locally, based on the energy function, the connection weights between the neurons and the potential functions of the neurons can be designed so that the state of each neuron will only change in a manner which reduces the global energy of the network (col. 1, lines 30-58; etc.)]; and a stochastic search circuit configured to repeat an update process including a first process, a second process and a third process [using one or more processors as each node (Rosenbluth: col. 6, lines 1-16, etc.) the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as the change from an input from another nonmonotonic neuron (Rosenbluth: col. 4, line 32 to col. 5, line 65; etc.), the continuous range of states which the network assumes in finding a solution, can be seen as the network searching (stochastically) through multiple discrete states, simultaneously to find changes that reduce the global energy of the network (Rosenbluth: col. 1, line 30 to col. 2, line 8), and where the annealing process is an enhanced version of known techniques of local optimization or iterative improvement in which an initial solution is repeatedly improved while making small local alterations until no alteration yields a better solution (Rosenbluth: col. 3, line 67 to col. 4, line 31; etc.)], the stochastic search circuit calculates, in the first process, the first change portion, based on the data [individual model modules may be used to optimize each group of neurons in the network (Chilimbi: paras. 0010, 0021, etc.) where the continuous range of states which the network assumes in finding a solution, can be seen as the network searching (stochastically) through multiple discrete states, simultaneously to find changes that reduce the global energy of the network (Rosenbluth: col. 1, line 30 to col. 2, line 8)], the stochastic search circuit determines, in the second process, by a stochastic search whether to allow an update of the value of the first neuron, based on the sum [the continuous range of states which the network assumes in finding a solution, can be seen as the network searching (stochastically) through multiple discrete states, simultaneously to find changes that reduce the global energy of the network (Rosenbluth: col. 1, line 30 to col. 2, line 8) utilizing a continuous search space (Rosenbluth: col. 9, lines 22-40; etc.); where a determination is made as to whether a new value for the neuron should be computed (Rosenbluth: col. 7, lines 11-37; etc.)], and the stochastic search circuit updates or maintains, in the third process, the value of the first neuron according to a result of determining whether to allow the update [the annealing process is an enhanced version of known techniques of local optimization or iterative improvement in which an initial solution is repeatedly improved while making small local alterations until no alteration yields a better solution (Rosenbluth: col. 3, line 67 to col. 4, line 31; etc.)], the optimization apparatus further comprising a memory configured to store the initial value including the second change portion [the parameter and weight value changes are computed locally and stored in a buffer (memory) then periodically sent to the global server (Chilimbi: paras. 0064-65, etc.)], and a plurality of integrators configured to include a first integrator which calculates the first change portion by accumulating a product of a value of a neuron included in the all other neurons and a weighting coefficient between the neuron and the first neuron and calculates a sum by adding the first change portion to the initial value, the weighting coefficient being included in the first weighting coefficient group [a weighted sum of inputs is calculated and used as an input to the neuron potential/transfer function to produce an output (Rosenbluth: col. 3, lines 36-66) where the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as the change from an input from another nonmonotonic neuron (Rosenbluth: col. 4, line 32 to col. 5, line 65; etc.) and each neuron implementation may include a summing integrator to sum the inputs of the neuron (col. 14, line 63 to col. 15, line 55)].
Examiner’s Note: the reasoning and motivation for the combination is the same as provided, above, in the rejection of claim 1.

As per claim 7, see the rejection of claim 1, above.


Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully considered but they are not persuasive.

Applicant argues that the cited art does not teach a first integrator calculates the first change portion by accumulating a product of a value of a neuron included in the all other neurons and a weighting coefficient between the neuron and the first neuron and calculates the sum by adding the first change portion to the initial value, the weighting coefficient being included in the first weighting coefficient group 
However, Rosenbluth teaches a weighted sum of inputs is calculated and used as an input to the neuron potential/transfer function to produce an output (col. 3, lines 36-66) where the change in a nonmonotonic neuron from a group of Hopfield neurons is determined as well as the change from an input from another nonmonotonic neuron (col. 4, line 32 to col. 5, line 65; etc.).

The objection to the specification has been withdrawn due to the amendments filed.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-7 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Siekmeier (US 2006/0089824) – discloses implementation of Hopfield networks including computation units for neurons.
Watanabe (US 5,333,239) – discloses different addition/summation/accumulation units in neural network implementation, including implementing a Hopfield network.
Wen et al. (A review of Hopfield neural networks for solving mathematical programming problems, 2008, pgs. 675-687) – discloses implementation of integrators for continuous Hopfield networks.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEORGE GIROUX/Primary Examiner, Art Unit 2128